UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 13, iDcentrix, Inc. (Exact name of registrant as specified in its charter) Nevada 000-51263 20-4650531 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2101 Rosecrans Avenue, Suite 4240 El Segundo, California 90245 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(310) 414-2675 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On June 13, 2008, iDcentrix, Inc. (the “Company”) issued a press release (the “Press Release”) which includes certain information with respect to the Company’s results of operations for the three month period ended April 30, 2008.A copy of the Press Release is furnished as Exhibit 99.1 to this Report. Item 9.01Financial Statements and Exhibits. (d)Exhibits ExhibitDescription 99.1Press release of iDcentrix, Inc., dated June 13, 2008 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. iDcentrix, Inc. Date: June 13, 2008 By: /s/ Francine Dubois Francine Dubois Chief Executive Officer EXHIBIT INDEX ExhibitDescription 99.1Press release of iDcentrix, Inc., dated June 13, 2008
